DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 06/25/2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
4.	Claims 1-9 are pending in this application.  

Oath/Declaration
The receipt of Oath/Declaration is acknowledged.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 recites the limitation "the entirety of the print data" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Please correct and change to “an entirety of the print data”.  Examiner will interpret the limitation as the following “the drawing data from the print data” as disclosed in independent claim 1 based on claim 3 dependency on independent claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hidaka (US PG. Pub. 2019/0102117 A1).

Referring to Claim 1, Hidaka teaches a server apparatus (See Hidaka, Fig. 1, PC 160) communicably connected to an image forming apparatus (See Hidaka, Fig. 1, MFP 100, Sect. [0027] lines 9-10, The MFP 100 is connectable to the PC 160 via the LAN.), the server apparatus (See Hidaka, Fig. 1, PC 160) comprising circuitry (See Hidaka, Figs. 3 and 4, Sect. [0031], [0032], PC 160 includes embedded Hardware Items: 301-307 (See Fig. 3) and Software Items: 401-405 in Printer Driver 400 (See Fig. 4)) configured to:
receive, from the image forming apparatus, determination information including first determination information for identifying a type of print data received by the image forming apparatus (See Hidaka, Fig. 6, PDL Data 600, Sect. [0049], In Fig. 10, step S1001, the MFP 100 determines whether the PDL data 600 (print data) has been received.  If the PDL data 600 has been received (YES in step S1001), the processing proceeds to step S1002, wherein, the MFP 100 analyzes the type of received PDL data 600 (print data), thereby acquiring at least information of each of the sheet feeder 614, the sheet size 615, the sheet orientation 616, and the sheet type 617 from the attribute data 611.), and second determination information for identifying a type of print data with which the image forming apparatus can generate drawing data (See Hidaka, Fig. 7, Second PDL Data 700, Sect. [0040], FIG. 7 is a conceptual diagram of other PDL data 700 in a case where a sheet feeder for supplying sheets is changed on a copy basis.  Attribute data 711 includes information of each of a data name 712, a number of copies 713, a sheet feeder 714, a sheet size 715, a sheet orientation 716, and a sheet type 717, a per-copy sheet feeder change setting 718 is information that is used for determination of whether a change of a sheet feeder on a copy basis has been instructed by a driver.  A determination of whether to perform processing for changing a sheet feeder on a copy basis can be made based on such information of the per-copy sheet feeder change setting 718.);
determine which of the image forming apparatus and the server apparatus is to generate drawing data from the print data, based on the determination information (See Hidaka, Fig. 12, Steps S1201-S1206, Sect. [0064], In step S1201, a user 1200 activates the printer driver 400 on the PC 160 to start to make a print setting.  In steps S1202, 1203, 1204, and 1205, the user 1200 selects a per-copy sheet feeder setting by the printer driver 400, and sets a sheet feeder on a copy basis.  In step S1206, the user 1200 issues an instruction for execution of printing by the MFP 100 to the printer driver 400.);
in response to the circuitry determining that the image forming apparatus is to generate the drawing data, transmit instruction information for instructing generation of the drawing data to the image forming apparatus (See Hidaka, Fig. 12, Steps S1207-S1209, Sect. [0065], In step S1207, the printer driver 400 generates PDL data based on the set print setting.  In step S1208, the printer driver 400 transmits the PDL data to the MFP 100.  In step S1209, upon receipt of the PDL data, the MFP 100 analyzes the received PDL data.  In step S1210, the MFP 100 executes RIP processing, image processing, and halftone processing, storing/reading of an image, and pre-printing image processing for the first copy based on the PDL data.);
(See Hidaka, Sect. [0032] lines 3-7, A printer driver 400 has a function of communicating with the MFP 100 in response to a request from an application to transmit page description language (PDL) data generated on the PC 160 to the MFP 100), control generation of the drawing data from the print data and transmission of the generated drawing data to the image forming apparatus (See Hidaka, Fig. 9, Steps S904-S905, Sect. [0047], the printer driver 400 generates PDL data as illustrated in FIG. 6 or 7 according to the per-copy sheet feed cassette setting made in step S902.  In step S905, the printer driver 400 transmits the PDL data (print data) to the image forming apparatus.). 
 
Referring to Claim 2, Hidaka teaches the server apparatus of claim 1 (See Hidaka, Fig. 1, PC 160), wherein 	
the circuitry is configured to communicate with a plurality of raster image processors (RIP) that respectively correspond to a plurality of types of print data from which drawing data can be generated (See Hidaka, Sect. [0051], In step S1005, the MFP 100 acquires sheet feeder information of an Nth copy.  In step S1006, the MFP 100 performs RIP processing on the PDL data to generate multivalued image data (i.e. each nth copy requiring RIP processing).  The MFP 100 performs image processing for controlling a toner amount with respect to the generated multivalued image data based on information (e.g., grammage, surface property, thickness, and application) of sheets arranged in the sheet feeder for the Nth copy, then performs halftone processing on the multivalued image data having been subjected to the image processing, thereby converting the multivalued image data into binary image data.), and 
in response to the circuitry determining that the server apparatus is to generate the drawing data, the circuitry selects one RIP processor from among the plurality of RIP processors based on the determination information, and instructs the selected RIP processor to generate the drawing data from the print data (See Hidaka, Sect. [0043],
in a case where a plurality of copies is to be output, the PDL data received from the PC 160 undergoes raster image processing (RIP) to generate multivalued image data.  The generated multivalued image data is temporarily stored in the storage unit 114 enabling the plurality of copies to be output with single RIP).

	Referring to Claim 3, Hidaka teaches the server apparatus of claim 1 (See Hidaka, Fig. 1, PC 160), wherein 	
the first determination information is a part of the print data (See Hidaka, Fig. 6, PDL Data 600 and embodied print data parts: 611-617, 620, Sect. [0038]-[0039], FIG. 6 illustrates PDL data 600 print data to include: Attribute data 611 which includes information of each of a data name 612, a number of copies 613, a sheet feeder 614, a sheet size 615, a sheet orientation 616, and a sheet type 617 and Page data 620 including image data of each page.),  and 
in response to the circuitry determining that the server apparatus is to generate the drawing data (See Hidaka, Sect. [0032] lines 3-7, in response to a request from an application the printer driver 400 has a function of communicating with the MFP 100 to transmit page description language (PDL) data generated on the PC 160 to the MFP 100), the circuitry transmits a request for the entirety of the print data to the image forming apparatus (See Hidaka, Fig.  Steps S904, Generate PDL Data and S905, Transmit PDL Data to Printing Apparatus, Sect. [0047] In step S904, the printer driver 400 generates PDL data as illustrated in FIG. 6 or 7 according to the per-copy sheet feed cassette setting made in step S902.  In step S905, the printer driver 400 transmits the PDL data (print data) to the image forming apparatus.).

	Referring to Claim 4, Hidaka teaches the server apparatus of claim 1 (See Hidaka, Fig. 1, PC 160), wherein 	
the first determination information is at least one of a page description language (See Hidaka, Fig. 6, PDL Data 600, Sect. [0049], In Fig. 10, step S1001, the MFP 100 determines whether the PDL data 600 (print data) has been received.  If the PDL data 600 has been received (YES in step S1001), the processing proceeds to step S1002, wherein, the MFP 100 analyzes the type of received PDL data 600 (print data), thereby acquiring at least information of each of the sheet feeder 614, the sheet size 615, the sheet orientation 616, and the sheet type 617 from the attribute data 611.)) and a version (See Hidaka, Fig. 6,Sheet Type 617 and Page Data 620) of the page description language of the print data (See Hidaka, Sect. [0039] lines 8-12, The sheet type 617 is information indicating a sheet type designated by the user.  A sheet type is optionally set with respect to a PDL job.  Page data 620 includes image data of each page.), and 
the second determination information is at least one of a page description language and a version of the page description language of the print data with which the (See Hidaka, Fig. 7, Sect. [0040], FIG. 7 is a conceptual diagram of other PDL data 700 in a case where a sheet feeder for supplying sheets is changed on a copy basis…A per-copy sheet feeder change setting 718 is information that is used for determination of whether a change of a sheet feeder on a copy basis has been instructed by a driver.  A determination of whether to perform processing for changing a sheet feeder on a copy basis can be made based on such information of the per-copy sheet feeder change setting 718.).

	Referring to Claim 5, Hidaka teaches the server apparatus of claim 1 (See Hidaka, Fig. 1, PC 160), wherein 	
when the circuitry determines that both the image forming apparatus (See Hidaka, Fig. 12, Step S1210, Perform RIP/Pre-Printing Image Processing) and the server apparatus (See Hidaka, Fig. 12, Step S1207, Generate PDL Data) are capable of generating drawing data from the print data (See Hidaka, Fig. 12, Sect. [0065], In step S1207, the printer driver 400 generates PDL data based on the set print setting.  In step S1208, the printer driver 400 transmits the PDL data to the MFP 100.  upon receipt of the PDL data In step S1209, the MFP 100 analyzes the received PDL data and in step S1210, the MFP 100 executes RIP processing, image processing, and halftone processing, storing/reading of an image, and pre-printing image processing for the first copy based on the PDL data.), 
the circuitry determines which of the image forming apparatus and the server apparatus is to generate drawing data, based on a priority order determined by the (See Hidaka, Sect. [0084], The MFP 100 notifies of the PC 160 of finish of printing, and then the PC 160 generates next PDL data for the sake of simplicity of the drawings, after transmitting PDL data, the PC 160 can immediately generate PDL data of a next copy.  After that, the PC 160 can transmit the PDL data.).

	Referring to Claim 6, Hidaka teaches a system (See Fig.1, Multifunction Print System including MFP 100 and PC160 and LAN) comprising:
the server apparatus (See Hidaka, Fig. 1, PC 160) of claim 1, and 
an image forming apparatus (See Hidaka, Fig. 1, MFP 100) including another circuitry (See Fig. 14, Sect. [0075], in the MFP 100, a control program stored in a ROM 113 is loaded to a RAM 112, and a CPU 111 to execute the loaded program for operations of Fig. 14) configured to control receipt of the print data, generation of a predetermined type of drawing data from the print data, and printing of an image based on the drawing data (See Hidaka, Fig. 14, Sect. [0076]-[0077], In step S1401-S1404, the MFP 100 receives the PDL data 600 (YES in step S1401), analyzes the received PDL data 600 and  acquires at least information of each type of a sheet feeder 614, a sheet size 615, a sheet orientation 616, and a sheet type 617 from attribute data 611.  In step S1403, the MFP 100 acquires sheet feeder information and in step S1404, MFP 100 performs RIP processing on the received PDL data to generate image data, performs image processing, based on sheet type information set in the sheet feeder for Nth copy for controlling a toner amount and processing for converting multivalued data into binary data.), and 
(See Hidaka, Sect. [0039] lines 8-12, The sheet type 617 is information indicating a sheet type designated by the user.  A sheet type is optionally set with respect to a PDL job.  If the user does not designate a sheet type, information of the sheet type 617 is omitted.  Page data 620 includes image data of each page.) and the second determination information for identifying the predetermined type (See Hidaka, Sect. [0067], if a setting of a sheet feeder that feeds sheets on a copy basis is valid, RIP processing, image processing according to a sheet type, and halftone processing are repeatedly executed with respect to the received PDL data for the number of copies to be output.  Thus, the image having been subjected to the image processing according to a sheet to be output can be printed.).

	Referring to Claim 7, arguments analogous to claim 1 are applicable herein.   Thus, the claim 7 is rejected for the same reasons discussed in the rejection of claim 1.

	Referring to Claim 8, Hidaka teaches the server system according to claim 7 (See Fig.1, Multifunction Print System including MFP 100 and PC160 and LAN), wherein 
the circuitry is capable of executing a plurality of RIP processors that respectively correspond to a plurality of types of print data from which drawing data can be generated (See Hidaka, Sect. [0059], In step S1107, the MFP 100 executes RIP processing on the PDL data to generate multivalued image data.  The MFP 100 performs image processing for controlling a toner amount with respect to the generated multivalued image data based on sheet type information of sheets arranged in the sheet feeder for the Nth copy (i.e. each nth copy requiring RIP processing), then performs halftone processing on the multivalued image data having been subjected to the image processing, thereby converting the multivalued image data into binary image data.), and
in response to the circuitry determining that the server apparatus is to generate the drawing data, the circuitry selects one RIP processor from among the plurality of RIP processors based on the determination information, and instructs the selected RIP processor to generate the drawing data from the print data (See Hidaka, Sect. [0043],
in a case where a plurality of copies is to be output, the PDL data received from the PC 160 undergoes raster image processing (RIP) to generate multivalued image data.  The generated multivalued image data is temporarily stored in the storage unit 114 enabling the plurality of copies to be output with single RIP).

	Referring to Claim 9, the structural elements of apparatus claim 1 perform all of the steps of method claim 9.  Thus, method claim 9 is rejected for the same reasons discussed in the rejection of claim 1.

Cited Art
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hino et al. (US PG. Pub. 2009/0201518 A1) discloses an image processing apparatus is provided for realizing a higher speed print-out of a scan image.  It is determined whether an input data type stored in metadata of document data is PDL or not (S1609).  If the input data type is "full-page image", page data is divided into blocks and a thread is allotted to each of the blocks (S1608).  If the input data type is not "full-page image", the process goes to S1603.  Subsequently, DL data is generated from vector data in the document, the DL data is added to the document, and the DL data is rendered into a bit map (S1603 to S1605).  If the threads are processed by a 
plurality of processors, respectively, it becomes possible to carry out the 
processing in parallel and thereby to realize higher speed processing, when the 
input data type is "full page image".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DARRYL V DOTTIN/
Examiner, Art Unit 2677